Cite as 2015 Ark. 200


                SUPREME COURT OF ARKANSAS

        IN RE SUSPENSIONS OF                    Opinion Delivered May 7, 2015

        ATTORNEYS WHO FAILED
        TO PAY ANNUAL
        ATTORNEY-LICENSE FEE



                                       PER CURIAM

       On May 14, 2014, we held unconstitutional former Rule VII(C) of the Rules

Governing Admission to the Bar to the extent the former rule provided for the suspension

of attorneys for failure to pay the annual attorney license fee without any pre-suspension

notice. See Chandler v. Martin, 2014 Ark. 219, 433 S.W.3d 884. Subsequently, we asked

the Arkansas Bar Association to appoint a Task Force to review the rule and make a

recommendation for amending it.           The Task Force completed its work, and on

November 20, 2014, we granted the Arkansas Bar Association’s petition to amend Rule

VII(C) and adopted as a provisional rule the Association’s recommendation with minor

revisions. See In Re Rules Governing Admission to the Bar, Rule VII, 2014 Ark. 498.

       Provisional Rule VII(C) provides for the automatic suspension of those attorneys

who fail to pay the annual fee by the final deadline of April 15 following a series of three

pre-suspension notices. Pursuant to provisional Rule VII(C), the clerk of this court has

presented this per curiam order indicating that the attorneys named on the attached list

failed to pay the annual license fee and all penalties by the final deadline of April 15, 2015.

       We anticipate taking final action on the rule later this year, and we welcome

comments from the public before June 1, 2015.           Comments should be submitted in
                                  Cite as 2015 Ark. 200

writing and addressed to Stacey Pectol, Clerk, Supreme Court of Arkansas, Attn: Rule

VII, Justice Building, 625 Marshall Street, Little Rock, Arkansas 72201.

                 Attorney License Suspensions for Non-Payment of License Fee

       The attorneys named on the attached list were automatically suspended on April

16, 2015, by operation of Rule VII(C) and shall not practice law in the State of Arkansas

until reinstated or except during a stay of the suspension as provided in Rule VII(C)(15) of

the Rules Governing Admission to the Bar.




                                             2
                                            Category 1

                                   Suspended-license Status
                             Nonpayment of License Fee and Penalties

Bar Number: 80028                 Bar Number: 88014                    Bar Number: 99185
Emily Ann Abernathy               Steve Alexander                      Lesley Carole Ardemagni
Portland, OR                      San Diego, CA                        Richardson, TX


Bar Number:91129                  Bar Number: 83004                    Bar Number: 85003
Richard GregoryAclin              Bruce W. Allen                       Shereen Robyn Arent
Spring, TX                        Malvern, AR                          Takoma Parks, MD


Bar Number: 87001                 Bar Number: 2008017                  Bar Number: 86179
Andy E. Adams                     Chad M. Allen                        Debra A. Armstrong-Wright
Fayetteville, AR                  Bentonville, AR                      Auburn, AL


Bar Number: 98089                 Bar Number: 97187                    Bar Number: 82003
Christy Malyn Adams               George Antonio Anaya                 Karen L. Arndt
Bella Vista, AR                   Cincinatti, OH                       Berkeley, CA


Bar Number: 69083                 Bar Number: 2004066                  Bar Number: 78180
Robert Montague Adams, lll        Michelle K. Anderson                 Jenelle M. Arnold
Woodbridge, CT                    Fayetteville, AR                     Minneapolis, MN


Bar Number: 94065                 Bar Number: 82184                    Bar Number: 81006
Hannah Whitley Addington          Stephen N. Anderson                  Kay KelleyArnold
Texarkana, TX                     Santiago, Ch                         Little Rock, AR


Bar Number: 75185                 Bar Number: 95282                    Bar Number: 74196
Thomas R. Adkins                  Thomas lrvison Anderson              Richard Legrande Arnold
Houston, TX                       Conway, AR                           Dallas, TX


Bar Number: 98072                 Bar Number: 87005                    Bar Number: 95053
Frank Adler                       Suzanne Antley                       Phyllis Ann Atha
Keller, TX                        Austin, TX                           Ozark, AR


Bar Number: 2003070               Bar Number: 76152                Bar Number: 94240
Michael Barrett Alexander         William Stradley Appleton, Jr.   J. AndrewAtkins
Fort Smith, AR                    Little Rock, AR                  Richardson, TX
                                            Category   I
                                   Suspended-license Status
                             Nonpayment of License Fee and Penalties

Bar Number: 84168                 Bar Number: 2001084                  Bar Number: 83017
Heidi Joy Atkins-Lieberman        Dana Yeatman Baldwin                 Dale Raymond Barron
Hartsburg, MO                     Tulsa, OK                            Dallas, TX


Bar Number: 98249                 Bar Number: 84169                    Bar Number: E2011
Melissa lgdaloff Attar            Mark Lehn Baldwin, Jr.               Edward T. Barry
Scarsdale, NY                     Kansas City, MO                      Jonesboro, AR


Bar Number: 2008100               Bar Number: 80166                    Bar Number: 84035
Garland Eugene Autrey             John W. Ball , lll                   Donna Kay Gilbrech Barton
Chicago, lL                       San Diego, CA                        Brownsville, TX


Bar Number: 89042                 Bar Number: 86215                    Bar Number: 80167
Sharon Louise Autry               Robin Dale Ball                      Phillip Wayne Barton
Avondale,   M                     Washington, DC                       Fayetteville, NC


Bar Number: 2001002               Bar Number: 82222                    Bar Number: 7801'l
Linda S. Auwers                   Ed W. Bankston                       Carey Edward Basham
Washington, DC                    Lafayette, LA                        Little Rock, AR


Bar Number: 83011                 Bar Number: 92219                    Bar Number: 74160
Lawrence H. Averill, Jr.          Nathan Eric Barnard                  James Martin Bass
Hot Springs Village, AR           Tulsa, OK                            Fredericksburg, VA


Bar Number: 95277                 Bar Number: 82185                    Bar Number: 84008
Douglas Parker Bacon              John Lancaster Barnes                Joyce E. Batchelor
Nixa, MO                          Fairbanks, AK                        Jonesboro, AR


Bar Number: 95198                 Bar Number: 85182                    Bar Number: 2002186
Patricia Maidt Baggett            Timothy Kent Barnes                  Cheryl L. Batton
Rogers, AR                        Clarksville, TN                      Hot Springs, AR


Bar Number:95124                  Bar Number: 982'16                   Bar Number: 87197
Alicia Clifion Baladi             Catherine Emily Barrier          Beth E. Beavers
Madison, MS                       New Orleans, LA                  Germantown, TN
                                     Category 1

                            Suspended-license Status
                      Nonpayment of License Fee and Penalties

Bar Number: 95014          Bar Number: 79014                    Bar Number: 82017
Jonny Beth Beazley         Paul Robert Bergant                  Edward J. Bisno
Charlotte, NC              Rogers, AR                           Larchmont, NY


Bar Number: 94171          Bar Number: 70090                    Bar Number: 81177
Brian Craig Been           Sharon Elaine Bernard                Eva Schreit Blackshear
Tulsa, OK                  Detroit, Ml                          Springfield, MO


Bar Number: 83019          Bar Number: 81176                    Bar Number: 91080
Ann Marie Bell             C. Glen Berry, Jr.                   Steven Thomas Blair
Houston, TX                Mary Ester, FL                       Providence, Rl


Bar Number: 71006          Bar Number: 93017                    Bar Number: 54018
Harvey L. Bell             Daniel L. Berry                      Ollie L. Blan, Jr.
FPO, AP                    Cape Girardeau, MO                   Birmingham, AL


Bar Number: 69002          Bar Number: 92011                    Bar Number: 781El
Harold S. Bemis            James D. Berry, Jr.                  Robert Atherton Blanshard
Fayetteville, AR           Shawnee, OK                          Dallas, TX


Bar Number: 2005101        Bar Number: 72007                    Bar Number: 2000014
Bruce Lamar Bennett        Sanford L. Beshear, Jr.              Delisa K. Blanton
Little Rock, AR            Taylorsville, UT                     Gilbert, AZ


Bar Number: 68070          Bar Number: 77154                    Bar Number: 71087
Jerome D. Bennett          Ricki Arthur Beye                    Charles Mills Bleil
Phoenix, AZ                Fairlawn, NJ                         Fort Worth, TX


Bar Number: 88016          Bar Number:72117                     Bar Number: 2003219
Tom Arnold Bennett         Nicholas C. Bierwirth                Charles Mills Bleil, Jr.
Wilson, AR                 Plymouth, Ml                         Dallas, TX


Bar Number: 85009          Bar Number: 2003054                  Bar Number: 92228
George E. Bentley          Heather Holt Bilderback              Richard James Blevins
Denver, CO                 Tulsa, OK                        Ocean Springs, MS
                                            Category 1

                                    Suspended-license Status
                              Nonpayment of License Fee and Penalties

Bar Number: 89145                  Bar Number: 51058                    Bar Number: 75151
William Ward Blevins               FrankA. Bowdon, Jr.                  Mark Allen Breidenbach
Liftle Rock, AR                    Dearborn Heights, Ml                 San Antonio, TX


Bar Number: 80169                  Bar Number: 98099                    Bar Number: 86027
Barry Lynn Blixt                   Lloyd Dale Bowman                    Cassady V. Brewer
Odenton, MD                        Rogers, AR                           Alanta, GA


Bar Number: 91020                  Bar Number: 2004193                  Bar Number: 65005
P. Maureen Bock-Dill               Kristen Mark Boyd                    Silas H. Brewer
Salem, OR                          Little Rock, AR                      Pittsboro, NC


Bar Number: 93079                  Bar Number: 2010078                  Bar Number: 85017
Richard Boling                     Michael Brennen Boze                 Gregory G. Brittain
Hopkinsville, KY                   Houston, TX                          Lavaca, AR


Bar Number: 80170                  Bar Number: 2000169                  Bar Number: 94088
Frank C. Bolton                    Frank Joseph Bozzo                   Robert Dean Britton
Denver, CO                         Mountain Home, AR                    Fayetteville, AR


Bar Number: 2000019                Bar Number: 9't12't                  Bar Number: 91256
Maradith Tuten Boone               Michael Patrick Bradley              Jasper S. Brock, lV
Baton Rouge, LA                    Fort Smith, AR                       Denham Springs, LA


Bar Number: 73135                  Bar Number: 49049                    Bar Number: 89203
Randolph Tyson Borden              Leland R. Branting                   Johnie Phillip Brock
Hawley, PA                         Parker, CO                           APO-AE


Bar Number: 99032                  Bar Number: 92215                    Bar Number: 50009
Douglas MacMillan Borthwick        Tamara Lee Brantley                  Kenneth R. Brock
Santa Ana, CA                      Little Rock, AR                      Cordova, TN


Bar Number: 2007017                Bar Number: 80017                    Bar Number: 91210
Tina Fernandes Botts               Charles Norton Bray                  Michael Derek Brock
Marion, AR                         North Little Rock, AR                Enterprise, AL
                                          Category 1

                                Suspended-license Status
                          Nonpayment of License Fee and Penalties

Bar Number: 99131              Bar Number: 84171                    Bar Number: 87202
Pamela Brogdon                 Robert P. Bruce                      John Leonard Burket
Stafford, TX                   Jackson, LA                          Clinton Township, Ml


Bar Number: 2006113            Bar Number: 95069                    Bar Number: 91092
Evest A. Broussard, lll        William Robert Bruce                 Jane Burkett
Baton Rouge, LA                Memphis,    TN                       Russellville, AR


Bar Number: 74016              Bar Number:2010096                   Bar Number: 851E6
John E. Brown, lll             Montie Bryant                        Addie Marie Burks
Siloam Springs, AR             Benton, AR                           Memphis, TN


Bar Number: 94101              Bar Number:89112                     Bar Number:89106
Jackie Lane Brown              Clay Thomas Buchanan                 Bob Burress
Mercer lsland, WA              Rockwall, TX                         Moro, AR


Bar Number: 2005015            Bar Number:  99218                   Bar Number: 2007047
John Lestage Brown             Kristine M. Buchanan                 Belinda Beth Bunis
Smyrna, GA                     Conway, AR                           Bono, AR


Bar Number: 2008013            Bar Number: 79149                    Bar Number: 77158
Jon Ed Brown                   Sandra Johnson Buchanan              Wilson Howard Busby
ldabel, OK                     Little Rock, AR                      Jenks, OK


Bar Number: 86183              Bar Number: 94066                Bar Number: 76155
Kathleen Brandon Brown         Deborah Katherine Buckley        Lynn Jeanne Bush
Liftle Rock, AR                Fayetteville, AR                 Washington, DC


Bar Number: 87201              Bar Number: 94048                    Bar Number: 74021
Sanford Morris Brown           Paul D. Budd                     Charles L. Bussey
Dallas, TX                     Birmingham, AL                   St. Louis, MO


Bar Number: 77156              Bar Number: 79028                Bar Number: 9206'l
Shawne Lynne Brown             R. A. "Rick" Burch               Bradley Watkins Butler
Dallas, TX                     Hardy, AR                        Charlotte, NC
                                               Category 1

                                     Suspended-license Status
                               Nonpayment of License Fee and Penalties

Bar Number: 9'1067                  Bar Number:   87026                  Bar Number: 95136
Evert K. Byington                   G. Scott   Caroom                    David M. Chambers
Springfield, VA                     Little Rock,AR                       Weaverville, NC


Bar Number: 85'183                  Bar Number: 85023                    Bar Number: 80172
Mildred Boellner Cain               Joseph Steed Carson                  Ann Elizabeth Chase
Richmond, VA                        Pavares,   FL                        Rochester, NY


Bar Number: 63058                   Bar Number: 2002162                  Bar Number: 2006206
William Cain, Jr.                   Asheton Mills Carter                 Vera Chenault
Little Rock, AR                     Fort Smith,   AR                     Little Rock, AR


Bar Number: 92097                   Bar Number:  2001099                 Bar Number: 80027
Suzanne lrwin Calvert               Clinton C. Carter                    Bertha T. Ching
Waxahachie, TX                      Montgomery, AL                       Memphis, TN


Bar Number: 2003074                 Bar Number: 68072                    Bar Number: 81180
Meredith Rondeau Campbell           Jack Ellison Carter                  Larry Gene Chipman
Austin, TX                          Texarkana,    TX                     Cameron, MO


Bar Number: 79030                   Bar Number:  76158                   Bar Number: 85026
Edwin Bentley Cantrell , lll        Ralph F. Carter                      Munay Rickliffe Choate, ll
Springdale, AR                      Grand Forks, ND                      Charleston, lL


Bar Number: 89155                   Bar Number: 65007                    Bar Number: 2000037
Keith Carle                         Kenneth H. Castleberry               Stanley Dean Christopher
Jonesboro, AR                       Liftle Rock, AR                      Signapore


Bar Number: 72018                   Bar Number: 9'1259                   Bar Number: 98229
Steven N. Carlson                   Katherine K. Cecala              Terrance J. Cirocco
Little Rock, AR                     Phoenix, AZ                      Grosse Pointe, Ml


Bar Number: 91192                   Bar Number: 95126                Bar Number: 86036
Denise J. Caron                     H. John Chakales                 Marie Elizabeth Clark
Fayetteville, AR                    Austin, TX                       Taylor, AR
                                       Category   I
                               Suspended-license Status
                         Nonpayment of License Fee and Penalties

Bar Number: 91216             Bar Number: 98049                    Bar Number: 95212
Michael R. Clarke             Edward Niles Coe, Jr.                Pamela Dunn Connolly
Lawrence, KS                  Fayetteville, AR                     Longboat Key, FL


Bar Number: 2008089           Bar Number: 93063                    Bar Number: 88055
Karen Gwinn Clay              Debra Jean Coffey                    Judith Ann Conway
Jackson, MS                   Tulsa, OK                            Marshall, AR


Bar Number: 51008             Bar Number: 92214                    Bar Number: 69011
W. Dane Clay                  Claire Louise Cohen                  Enarin A. Cook
Little Rock, AR               Maybrook, NY                         Hot Springs, AR


Bar Number: 83197             Bar Number: 83031                    Bar Number: 94081
Benjamin J. Clifton           Jane E. Colhoff                      Mary Virginia Cooper
Longview, TX                  Black Hawk, SD                       Dallas, TX


Bar Number: 2002188           Bar Number: 97078                    Bar Number: 2008086
Amber M. Cline                Michael David Collins                Virginia Cooper
Dallas, TX                    Fort Smith, AR                       Bella Vista, AR


Bar Number: 2007200           Bar Number: 93212                    Bar Number: 860t14
Jennifer L. Clingan           Sean Clayton Collyge                 John D. Copeland
Birmingham, AL                Bentonville, AR                      Siloam Springs, AR


Bar Number: 78182             Bar Number: 77033                    Bar Number: 80174
David H. Clippert             Rodney Edward Combs                  Michelle Core
Atlanta, GA                   St. Joseph, MO                       Greenwood, AR


Bar Number: 66070             Bar Number: 91181                    Bar Number: 83043
John Phillip Cobb             William B. Combs                     Mark W. Corley
Conway, AR                    Bentonville, AR                      Fayefteville, AR


Bar Number: 2006147           Bar Number: 88086                    Bar Number: 87040
Theodore Sizer Cochran        Wilton Mitchell Cone                 Mary-Corinne Corley
Little Rock, AR               Brentwood, TN                        Kansas City, MO
                                        Category 1

                               Suspended-license Status
                         Nonpayment of License Fee and Penalties

Bar Number: 2008070           Bar Number: 77037                    Bar Number: 86188
Aaron Paul Cousins            Williams George Crowe                David Walter Davies, lll
Rogers, AR                    Springfield, MO                      Leawood, KS


Bar Number: 53007             Bar Number: 96095                    Bar Number: 54003
Ernest H. Cox, Jr.            Susan Beth Crumpler                  Charles E. Davis
Pine Bluff, AR                Eustis, FL                           Springdale, AR


Bar Number: 88029             Bar Number: 93025                    Bar Number: 49051
Norman Glenn Cox              Roberto G. Culas                     Charles W. Davis
De Queen, AR                  West Valley City, UT                 Jonesboro, GA


Bar Number: 2O0OO47           Bar Number: 92233                    Bar Number: 2009257
Joseph Crabtree, Jr.          John Thomas Cunningham               Courtney Michelle Davis
Memphis, TN                   Washington, DC                       Newport News, VA


Bar Number: 82041             Bar Number: 96241                    Bar Number: 85'190
Thomas L. Craft, Jr.          Wendy Stone Dabbous                  Francis Xavier Davis
Van Buren, AR                 Memphis, TN                          Austin, TX


Bar Number: 77160             Bar Number: 8'1043                   Bar Number: 2001228
Lynn-Marie Crider             Kay Ellen Dalby                      Minor W. "Trey" Davis, lll
Portland, OR                  Little Rock, AR                      Texarkana, TX


Bar Number: 76022             Bar Number: 88089                    Bar Number: 87046
Mary Elizabeth Crocker        Renee Sue Sims Dale                  Dale William Davison, Jr.
Lee's Summit, MO              Russellville, AR                     Little Rock, AR


Bar Number: 72029             Bar Number: 2007291                  Bar Number: 92232
Robert Paul Crockeft          Erin Marie Dalton                    Judith Lee Deason
Clinton, AR                   Liftle Rock, AR                      Fort Smith, AR


Bar Number: 84174             Bar Number: 94239                Bar Number: 90223
Jerome L. Croston, Jr.        Paul Douglas Daniel              Ashley Ross Deer
Dallas, TX                    Harrison, AR                         Leawood, KS
                                       Category    I
                               Suspended-license Status
                         Nonpayment of License Fee and Penalties

Bar Number: 94201             Bar Number: 96040                    Bar Number: 84039
Stacy Rene Dees               Kimberly Rochell Dickson             Claudia Laraine Driver
Highlands Ranch, CO           Little Rock, AR                      Springdale, AR


Bar Number: 80175             Bar Number: 50018                    Bar Number: 87055
Thomas Joseph Demarco         TheoA. Dillaha, Jr.                  Jean Keesee Duffey
Camden, NJ                    Little Rock, AR                      Pasadena, TX


Bar Number: 2009222           Bar Number: 63015                    Bar Number: 86015
Tracey Michele Dennis         H. Allan Dishongh                    Don Dufresne
Little Rock, AR               Little Rock, AR                      Russellville, AR


Bar Number: 96074             Bar Number: 78039                    Bar Number: 2002012
Christian Diane Denton        Jayme Smith Dissly                   David Wesley Duke
Conway, AR                    Little Rock, AR                      North Little Rock, AR


Bar Number: 74168             Bar Number:510'12                    Bar Number: 84176
David L. Devane               William Henry Dodge                  William Huie Duncan
Charleston, SC                Little Rock, AR                      Arlington, VA


Bar Number: 2008115           Bar Number: 87205                    Bar Number: 82058
Brian DeVaney                 Patricia J. Dolson                   Ronda Wayne Dunn, Jr.
San Antonio, TX               Elkhart, lN                          Fayetteville, AR


Bar Number: 90038             Bar Number: 87049                    Bar Number: 84177
R. Emily Devenney             Timothy M. Domek                     Neil Lee Durrance
Prescott, AR                  Fairchild AFB, WA                    Texarkana, TX


Bar Number: 91083             Bar Number: 88093                    Bar Number: 2001200
Stacey Allison Dewitt         John P. Dotterweich                  Tina Nicole Duvall
Dunwoody, GA                  Bakersfield, CA                      Bentonville, AR


Bar Number: 80176             Bar Number: 98253                    Bar Number: 79059
Sheryl Dicker                 William Michael Doyle                Awana Lightfoot Dye
Mamaroneck, NY                Bangkok 10110                        Austin, AR
                                             Category 1

                                    Suspended-license Status
                              Nonpayment of License Fee and Penalties

Bar Number: 62006                  Bar Number: 78046                    Bar Number: 96079
James Trester Dyke                 Katherine Dame Ehrenberg             Berta L. Fandino
Little Rock, AR                    Little Rock, AR                      Hialeah, FL


Bar Number: 74169                  Bar Number: 87010                    Bar Number: 91015
James Richard Eads, Jr.            Faye Ellingson                       Jean Farmer-Calhoun
Austin, TX                         Portland, OR                         Little Rock, AR


Bar Number: 2001169                Bar Number: 84042                    Bar Number: 66020
MaryA. Earl                        Jerry Vinson Elliott                 Robert W. Faulkner
Little Rock, AR                    Darien, CT                           Frisco, TX


Bar Number: 56018                  Bar Number: 72036                    Bar Number: 97012
Frank J. Earnhart                  Shade Wooten Epes, Jr.               Valerie Fecteau
Doylestown, PA                     Little Rock, AR                      Eagle, lD


Bar Number: 2006107                Bar Number: 93076                    Bar Number: 98038
David Brock East                   Donna E. Ernsting                    Adam Owen Fellows
Murfreesboro, TN                   Columbus, GA                         Texarkana, TX


Bar Number: 2004123                Bar Number: 91018                    Bar Number: 80207
Stephanie Harper Easterling        Daniel Douglas Etzkorn               Kathryn Pool Fisher
Scottsdale, AZ                     Little Rock, AR                      West Plains, MO


Bar Number: 58006                  Bar Number: 201'1119                 Bar Number: 82064
John Curtis Echols                 Carin Paris Evans                    Davis Geoffrey Fitzhugh
Little Rock, AR                    Fort Worth, TX                       Little Rock, AR


Bar Number: 80039                  Bar Number: 2002092                  Bar Number: 94080
Nancy Catherine Eddy               Charles Jeffrey Fairchild            Philip C. Fletcher
North Liftle Rock, AR              Shenitrood, AR                       Palestine, TX


Bar Number: 77162                  Bar Number: 2005170              Bar Number: 2011258
Steven E. Edgar                    Greta Jean Falkner               Brittney Dawn Flinn
Tulsa, OK                          Shenivood, AR                    Fayetteville, AR




                                                                                                  10
                                    Category 1

                            Suspended-license Status
                      Nonpayment of License Fee and Penalties

Bar Number: 84046          Bar Number: 82192                    Bar Number: 94227
Terry L. Flora             Lynn A. Francis                      Pamela Maureen Gagliani
Naples, FL                 lndianapolis, lN                     Oakland, CA


Bar Number: 97219          Bar Number: 99208                    Bar Number: 2011166
Charles Neil Floyd         Robert L. Francoeur                  J. Daniel Gallagher
Rockville, MD              Little Rock, AR                      Russellville, AR


Bar Number: 95120          Bar Number: 86061                    Bar Number: 98251
Stuart Wayne Flynn         Lee Taylor Franke                    Charles Richard Galloway
Tuscaloosa, AL             Rogers, AR                           Jackson, MS


Bar Number: 73143          Bar Number: 2001268                  Bar Number: 2006242
Robert Lanier Fogg         Kimberly J. Franzen                  Ronald Stuart Galloway
Memphis, TN                Searcy, AR                           Dallas, TX


Bar Number: 92082          Bar Number: 94233                    Bar Number: 69024
Judy Reese Forester        Jon Charles Fredlund                 Frank J. Gamble, lll
Branson, MO                Santa Fe, NM                         Little Rock, AR


Bar Number: 97108          Bar Number: 95256                    Bar Number: 79070
Robert J. Fonest           Robert B. Freeman                    Patrick John Gardner
Ottumwa, lA                Sallisaw, OK                         Heber Springs, AR


Bar Number: 96105          Bar Number: 82067                    Bar Number: 86063
D. Keith Fortner           Aaron L. Fuller                      Debra Williams Garrison
Little Rock, AR            Alexander, AR                        Little Rock, AR


Bar Number: 9'1036         Bar Number: 82193                    Bar Number: 81188
Galen Lee Fountain         Caroline Ann Case Fuller             James Douglas Garrison
Washington, DC             Denver, CO                           Dallas, TX


Bar Number: 81061          Bar Number: 83070                    Bar Number: 65046
James Douglas Foyil        Robert Jack Fuller                   Virginia Rayburn Gates
Tempa, FL                  Coppell, TX                          Springdale, AR




                                                                                           11
                                          Category 1

                                 Suspended-license Status
                           Nonpayment of License Fee and Penalties

Bar Number: 73038               Bar Number: 84054                    Bar Number: 84055
John Gaughan, lll               Martha P. Gilpatrick                 Philip Doyle Gould
Spanish Fort, AL                Jonesboro, AR                        Conway, AR


Bar Number: 93170               Bar Number: 87068                    Bar Number: 9E237
Robert McDowell Gentry          Yolanda T. Givens                    James R. Gowen, Jr.
Missoula, MT                    North Las Vegas, NV                  Searcy, AR


Bar Number: 2001263             Bar Number: 85216                    Bar Number: 2005040
Thomas Phillip Germeroth        Shelley Lynn Glass                   Chad Gowens
St. Louis, MO                   Panana City, FL                      Fayetteville, AR


Bar Number: 83204               Bar Number: 75161                    Bar Number:9'1253
Diane Larrison Gibson           Jerry Wayne Glover                   Stephen Michael Graham
Kansas City, MO                 Chicago, lL                          Dallas, TX


Bar Number: 89204               Bar Number: 2004017                  Bar Number: 90194
Cary Lynn Gilbert               Kathryn Wills Goff                   Dottie Mae Gray
Los Angeles, CA                 Little Elm, TX                       San Antonio, TX


Bar Number: 86064               Bar Number: 86069                    Bar Number: 90074
Mel L. Gilbert                  Sandra Jeannine Gooding              Judith Mills Gray
Buffalo, MO                     Birmingham, AL                       Fayetteville, AR


Bar Number: 90224               Bar Number: 60019                    Bar Number: 93137
BetsyA. Gillaspy                William R. Goodrich                  Sara L. Green
Redmond, WA                     Little Rock, AR                      Fort lrwin, CA


Bar Number: 83073               Bar Number: 88032                    Bar Number: 88102
Jackie Ward Gillean             Randall Dean Goodwin                 Therese Hagemann Green
Hot Springs, AR                 Texarkana, TX                        Mobile, AL


Bar Number: 78189               Bar Number: 80'182                   Bar Number: 84182
John Dee Gilliam                Paul Dewitt Gordon               Joyce Rayburn Greene
Longview, TX                    San Francisco, CA                Montclair, CA




                                                                                              12
                                        Category 1

                                Suspended-license Status
                          Nonpayment of License Fee and Penalties

Bar Number: 80053              Bar Number: 94235                    Bar Number: 8506E
Jacquelyn Custer Gregan        Cristin Denise Hall                  Laurie Anne Hanson
Houston, TX                    Coppell, TX                          Minneapolis, MN


Bar Number: 74065              Bar Number: 65019                    Bar Number: 6201l
Dennis Ray Griesse             Robert Hodge Hall, Jr.               Everett Edsel Harber
Fayetteville, AR               Corning, AR                          Blytheville, AR


Bar Number:2013054             Bar Number: 99045                    Bar Number: 77058
Mitzi Griffin                  Vanessa Hakim Hall                   William Clyde Harbour
Little Rock, AR                Tampa, FL                            Portsmouth, VA


Bar Number: 95026              Bar Number: 83206                    Bar Number: 92173
R. Anthony Griffin             Val Calhoun Halsey                   Robert Clarence Harder
Edmund, OK                     Pensacola, FL                        Fayetteville, AR


Bar Number: 98174              Bar Number: 92147                    Bar Number: 2008006
Gadson A. Griffis              Leif Hamman                          Robert C. Hardy, Sr.
Cullowhee, NC                  Jonesboro, AR                        Houston, TX


Bar Number: 89121              Bar Number: 2006081                  Bar Number: 76168
Gary George Grisso             Leslie L. Wilcox Hammond             Michael Edward Harris
Tulsa, OK                      Long Beach, CA                       Raleigh, NC


Bar Number: 94004              Bar Number:95013                     Bar Number: 84067
David Mark Gunter              Claire Shows Hancock                 Mike Scott Harris
Hope, AR                       Little Rock, AR                      Fayetteville, AR


Bar Number: 80183              Bar Number: 81193                    Bar Number: 2006141
Thad M. Guyer                  D. Michael Hancock                   Elizabeth A. Hart
Medford, OR                    Washington, DC                   Tulsa, OK


Bar Number: 87070              Bar Number: 84183                Bar Number: 87206
Albert Hall, lll               William Warren Hancock           Richard C. Hartgrove
Cabot, AR                      Grand Prairie, TX                Austin, TX




                                                                                             13
                                         Category 1

                                 Suspended-license Status
                           Nonpayment of License Fee and Penalties

Bar Number: 79163               Bar Number: 73147                    Bar Number: 85213
Gary T. Hartman                 Richard R. Heath                     Mark Leslie Hendren
Kirkwood, MO                    Seattle, WA                          Joplin, MO


Bar Number: 2008095             Bar Number: 95236                    Bar Number: 80185
Elizabeth Engelkes Hartz        Julia Faubion Hedgpeth               David G. Hendricks
Little Rock, AR                 Houston, TX                          Oklahoma City, OK


Bar Number: 200,.229            Bar Number: 81195                    Bar Number: 91200
Glen Fanis Harvey               Jud Wiley Heflin                     Carolyn L. Henn
Tuscaloosa, AL                  Rogers, AR                           Garland, TX


Bar Number: 2000009             Bar Number: 82196                    Bar Number: 2005061
K. Daniel Hash                  Col. Joseph L. Heimann               Telma Nadvorny Henry
Conway, AR                      Highland, lL                         Houston, TX


Bar Number: 75163               Bar Number: 97040                    Bar Number: 64053
John Benham Hawley              Jeanette Stephens Heimbaugh          Delbert Martin Herman
Dallas, TX                      Little Rock, AR                      Austin, TX


Bar Number: 2OO0O44             Bar Number: 98034                    Bar Number: 2007109
Brian Patrick Hayes             Tia Helberg                          Timothy Powell Herron
Fort Smith, AR                  Hot Springs Village, AR              The Woodlands, TX


Bar Number: 98002               Bar Number: E6192                    Bar Number: 81125
Philip James Hayes              Robert Brooks Helfrich               Carol Guenther Hewett
Brentwood, TN                   Jackson, MS                          Palm Harbor, FL


Bar Number: 92170               Bar Number: 2010097                  Bar Number: 82197
Thomas Edward Hays, lll         April McEachern Helms                Nancy F. Heydemann
Scotland, UK                    Birmingham, AL                       El Paso, TX


Bar Number: 73146               Bar Number: 77166                    Bar Number: 85072
Arlene N. Heath                 Charles W. Hemingway                 Charles Franklin Hickman
Seattle, WA                     Alexandria, VA                       Springfield, lL




                                                                                                14
                                          Category 1

                                Suspended-license Status
                          Nonpayment of License Fee and Penalfies

Bar Number: 95220              Bar Number: 94114                    Bar Number: 2006049
James Warren Higgins           David Armstrong Hodges, Jr.          Courtney Myers Holland
Maumelle, AR                   Dallas, TX                           Texarkana, TX


Bar Number: 75165              Bar Number: 97073                    Bar Number: 75167
David Earl Hightower           Donna J. Hodges                      James Derrell Holland
Bloomington, lL                Florence, MS                         Baton Rouge, l-A


Bar Number: 82186              Bar Number: 97208                    Bar Number: 94095
Barbara Ann Hill               Michael Scott Hodson                 Tonya A. Holley
Jefferson City, MO             Fayetteville, AR                     Little Rock, AR


Bar Number: 2001277            Bar Number: 74077                    Bar Number: 84184
Wendy R. Hill                  Leonard E. Hoffman, lll              John Robert Hollis
Little Rock, AR                Dallas, TX                           Hope, AR


Bar Number: 2000141            Bar Number: 94022                    Bar Number: 84185
Lisa Gay Hixon                 LoriAnn Hoggard                      Russell A. Hollrah
Davenport, lA                  Roland, AR                           Washington, DC


Bar Number: 61041              Bar Number: 79166                    Bar Number: 93031
Charles Joseph Hlavinka        James Robert Holbein             Brian Sherwood Holman
Texarkana, TX                  Burke, VA                        Aubrey, TX


Bar Number: 76194              Bar Number: 84074                    Bar Number: 2003038
John Wilbern Hockett           Eric Holcomb                         Lisa L. Honey
LosAngeles, CA                 LosAngeles, CA                       San Francisco, CA

Bar Number: 73055              Bar Number: 96050                Bar Number: 96099
Dewain W. Hodge                Vicki Lei Holder                 Glen Hooks
Bella Vista, AR                Mena, AR                         Little Rock, AR


Bar Number: 70035              Bar Number: 78194                Bar Number: 96262
William H. Hodge               Ramona A. Holiman                Brian Edmund Hooper
Bellingham, WA                 San Francisco, CA                Rogers, AR




                                                                                             15
                                               Category 1

                                      Suspended-license Status
                                Nonpayment of License Fee and Penalties

Bar Number: 68075                    Bar Number: 80065                    Bar Number: 91209
David B. Hopkins                     Frederick Oliver Humke, lll          Philip Reid Jackson
Seattle, WA                          Monument, CO                         Grapevine, TX


Bar Number: 92206                    Bar Number: 96191                    Bar Number: 2013298
Donald R. Howard                     John Mark Huneycutt                  Stephany T. Jackson
El Paso, TX                          Fayetteville, AR                     Arlington, TX


Bar Number: 82225                    Bar Number: 70087                    Bar Number: 94013
David Edward Howe                    Gerald Wood Hunter                   Stephen J. Jackson
Peoria, lL                           Sallisaw, OK                         Van Horn, TX


Bar Number: 93041                    Bar Number: 57020                    Bar Number: 89124
Tamika Babette   H   robowski        John R. Hunter                       Beau John Jacob
Ellenwood, GA                        Potomac Falls, VA                    Morgan Hill, CA


Bar Number: 92151                    Bar Number: E0189                    Bar Number: 80069
Deborah Jean Hudson                  Willis C. Hunter                     Judy Jacobson
Estes Park, CO                       Brunswick, GA                        Oceanside, CA


Bar Number: 74079                    Bar Number: 73151                    Bar Number: 89218
James C. Hudson                      Joseph Thomas Hyde                   Steven Arnold Jacobson
Barling, AR                          Dallas, TX                           NewYork, NY


Bar Number: 2011242                  Bar Number: 72062                    Bar Number: 81097
Hannah Huegel                        William Wesley Hylton , lll          Richard C. Jans
Edwards, CO                          Little Rock, AR                      Little Rock, AR


Bar Number: 2002126                  Bar Number: 2006224                  Bar Number: 77070
Amy Susanne Huffman                  Nelson R. lreson                     Richard Allen Jarrett
North Little Rock, AR                Little Rock, AR                  Jonesboro, AR


Bar Number: 200E020                  Bar Number: E6196                Bar Number: 72065
Christopher L. Hughes                Carol J. Jackson                 F. James Jefferson
Van Buren, AR                        Fort Worth, TX                   Green Forest, AR




                                                                                                   16
                                           Category 1

                                  Suspended-license Status
                            Nonpayment of License Fee and Penalties

Bar Number: 96139                Bar Number: 2002138                  Bar Number: 90113
Gerald Rowley Jenkins            Kelli Kristin Johnston               Tonia Peoples Jones
West Chicago, lL                 Long Beach, CA                       Little Rock, AR


Bar Number: 90021                Bar Number: 76057                    Bar Number: 83112
James Burton Jennen              Benita Terry Jones                   Craig M. Jontz
Garland, TX                      Little Rock, AR                      Tampa, FL


Bar Number: 86197                Bar Number: 81149                    Bar Number: 88009
Jennifer A. Jenson               Beverly Stites Jones                 Michael A. Joyce
Memphis, TN                      Fort Smith, AR                       Tulsa, OK


Bar Number: 81100                Bar Number: 2010023                  Bar Number: 95105
Robert Randolph Jespersen        Dylan Charles Jones                  Jill Amonette Kadrie
Orlando, FL                      Little Rock, AR                      Signal Mountain, TN


Bar Number: 2006236              Bar Number: 74172                    Bar Number: 81103
Cory Marshall Johnson            James Phelps Jones                   Richard Charles Kalkbrenner
Corpus Christi, TX               Dallas, TX                           Little Rock, AR


Bar Number: 85200                Bar Number: 2005209                  Bar Number:82015
Laura J. Johnson                 Jonathan D. Jones                    Charlene F. Kane
Windfell, LA                     Springdale, AR                       Little Rock, AR


Bar Number: 99157                Bar Number: 83098                    Bar Number: 92047
Michael Lane Johnson             Langdon Robert Jones, ll             Carol Smith Katz
Harrison, AR                     North Little Rock, AR                Memphis, TN


Bar Number: 98230                Bar Number: 63055                    Bar Number: 200724/.
R. Hayes Johnson, Jr.            Norman R. Jones                      Beth Cheeseman Kearney
Long Beach, MS                   Houston, TX                          lrvine, CA


Bar Number: 79105                Bar Number: 2006133              Bar Number: 2004165
Rufus W. Johnson                 Samuel Jones                     Jason T. Kelly
Prairie Grove, AR                Memphis, TN                      Alamosa, CO




                                                                                               17
                                         Category 1

                              Suspended-license Status
                        Nonpayment of License Fee and Penalties

Bar Number: 89236            Bar Number: 74091                    Bar Number: 70039
Jennifer Sevier Kelly        Joseph E. Kilpatrick, Jr.            David Wayne Kirk
Franklin, TN                 Little Rock, AR                      San Antonio, TX


Bar Number: 82202            Bar Number: 89093                    Bar Number: 74093
Lisa A. Kelly                Kerry Layne Kilpatrick               Neal Bartlett Kirkpatrick
Seattle, WA                  Baton Rouge, LA                      Tulsa, OK


Bar Number: 8520'l           Bar Number: 86146                    Bar Number: 2003029
Thomas G. Kemper             Judy Adair Kim                       Hope Hayden Kizer-O'Briant
St. Louis, MO                Fort Smith, AR                       Germantown, TN


Bar Number: 841EE            Bar Number: 56019                    Bar Number: 64056
Timothy J. Kennedy           John H. Kimberly                     Carl lmant Klekers
Cedar Rapids, lA             Palatine, lL                         Omaha, NE


Bar Number: 88001            Bar Number: 2000045                  Bar Number: 85085
Linda Sue Kennon             Hardin Barton Kimmel                 Marc Aaron Kline
Dallas, TX                   Memphis, TN                          Florence, SC


Bar Number: 80077            Bar Number: 73068                    Bar Number: 75184
Arthur Jay Kerns             Barry Donald Kincannon               James Duncan Kopernak
Little Rock, AR              Fort Smith, AR                       Jackson, MS


Bar Number: 2012159          Bar Number: 74092                    Bar Number: 88126
Daniel S. Ketcher            Frederick Hulon King                 Eileen C. Kradel
Farmington, AR               Little Rock, AR                      Fort Smith, AR


Bar Number: 2002211          Bar Number: 2009089                  Bar Number: 75073
Jay Juhani Kiiha             Jennifer R. Kiper                    Daniel J. Kroha, Jr.
Boise, lD                    Kansas City, MO                      Little Rock, AR


Bar Number: 68077            Bar Number: 90064                    Bar Number: 87099
Don J. Killebrew             Christopher Winfield Kirby           Ronald L. Krueger
Joplin, MO                   Elgin, TX                            Gentry, AR




                                                                                              1g
                                        Category 1

                                Suspended-license Status
                          Nonpayment of License Fee and Penalties

Bar Number: 84190              Bar Number: 79118                    Bar Number: 83111
Shelley K. Kurt                Alvin Laser                          Clyde E. Lee
Hugoton, KS                    Houston, TX                          Texarkana, TX


Bar Number: 77169              Bar Number: 84089                    Bar Number: 80193
Walter S. Kyle                 John Michael Latham                  Debra F. J. Lee
Hingham, MA                    Little Rock, AR                      Medford, OR


Bar Number: 90026              Bar Number: 99107                    Bar Number: 93149
Barry Joseph Lafarlette        Chester Harris Lauck, lll            Sarah May Leflar
Jonesboro, AR                  Little Rock, AR                      Fayetteville, AR


Bar Number: 86107              Bar Number: 96094                    Bar Number: 2002019
Carl O. Lamar                  William E. Lawrence                  Albert Gamaliel Lewis, lll
Marlow, OK                     Ozark, MO                            Tuscaloosa, AL


Bar Number: 72123              Bar Number: 2008074                  Bar Number: 95187
Ronald T. Lamay                Michael Haden Lawyer                 James Todd Lewis
Kansas City, MO                Memphis, TN                          Springdale, AR


Bar Number: 89232              Bar Number: 2002159                  Bar Number: 84090
Candace Ellen Landers          Michael Colin Lea                    Royce Lewis
Fayetteville, AR               Springdale, AR                       North Little Rock, AR


Bar Number: 76069              Bar Number: 842'l'l                  Bar Number: 80208
Jack Lands, lll                Erin Leary                           Stanley Bernard Lewis
Los Angeles, CA                Omaha, NE                            Miami, FL


Bar Number: 2011292            Bar Number: 9223E                    Bar Number: 82094
Candice M. Lang                Gregg Rowan Ledbetter, Sr.           Bernard Thomas Lienhart, Jr.
NewYork, NY                    Little Rock, AR                      Conway, AR


Bar Number: 80192              Bar Number: 95103                    Bar Number: 82095
Joni J. Langevoort             Joseph Michael Ledbetter             Charles Knox Lincoln, ll
Vienna, VA                     Jonesboro, AR                        Little Rock, AR




                                                                                                 19
                                          Category   I
                                  Suspended-license Status
                            Nonpayment of License Fee and Penalties

    Bar Number: 93152            Bar Number: 93223                    Bar Number: 91254
    Lewis Ward Littlepage        Marcia Y. Lucas                      John Kevin Madden
    Wailuku, Hl                  Milwaukee, Wl                        Arlington, VA


    Bar Number: 2004042          Bar Number: 84095                    Bar Number: 2001048
    Gary R. Long                 Charles R. Lucus                     Daniel Mark Mallory
    St. Louis, MO                New Bloomfield, MO                   Bella Vista, AR


    Bar Number: 94104            Bar Number: 91100                    Bar Number: 92087
    Shana Jerene Long            Susan Treece Lusby                   Charles Foster Malloy
    Kansas City, MO              Fayette, MO                          Dallas, TX


    Bar Number: 84094            Bar Number: 2007295                  Bar Number: 91046
    R. Bruce Lorenzen            Reed D. Luthanen                     D. Carson Marcantel
    Texarkana, AR                Bentonville, AR                      Baton Rouge, LA

.   Bar Number: 2005003          Bar Number: 2011't89                 Bar Number: 76176
    Susan K. Lourne              Jason Elliot Lynch                   Pafti Hudson Marks
    Trout Lane, WA               Little Rock, AR                      Denver, CO


    Bar Number: 79197            Bar Number: 83213                    Bar Number: 82101
    David Michael Love           Brian G. Lyons                       Pamela Kay Marshall
    Lake Zurich, lL              Tallahassee, FL                      Little Rock, AR


    Bar Number: 88043            Bar Number: 87107                    Bar Number: 79256
    R. Kent Lovell               Monica Roxanne Mabry                 Wanda Martar
    Atlanta, GA                  Conway, AR                           West Memphis, AR


    Bar Number: 2007064          Bar Number: 85095                    Bar Number: 87207
    Patrick Lee LoMher           Theodore Edward Mackall, Jr.         Cameron Wayne Martin
    Atlanta, GA                  Dallas, TX                           Tulsa, OK


    Bar Number: 85093            Bar Number: 86112                    Bar Number: 2009038
    George L. Lucas, Jr.         Joe Elza Madden, Jr.                 Cynthia Grooms Marvin
    Oxford, MS                   Little Rock, AR                      Little Rock, AR




                                                                                              20
                                            Category 1

                                     spend ed-lice nse Status
                                    Su
                             Nonpayment of License Fee and Penalties

Bar Number: 79176                 Bar Number: 82103                    Bar Number: 47012
Ronald J. Mason                   Walter Pointer Mayo                  Austin McCaskill
Elgin, TX                         Holly Grove, AR                      Little Rock, AR


Bar Number: 75084                 Bar Number: 2002125                  Bar Number: 83119
James Proctor Massie              Todd Alan Mazzanli                   Catherine Jane McClendon
Little Rock, AR                   Lake Village, AR                     Fayetteville, AR


Bar Number: 2008094               Bar Number: 65049                    Bar Number: 2013009
Matthew Richard Matheny           William S. McAninch                  Brittney Angela McClinton
Little Rock, AR                   Columbia, SC                         Arlington, TX


Bar Number: 77172                 Bar Number: 84102                    Bar Number: 2007003
James Price Mathieson, Jr.        Hiram McBeth, lll                    Brittany Leah McOollum
Austin, TX                        Pine Bluff, AR                       Little Rock, AR


Bar Number: 68035                 Bar Number: 74174                    Bar Number: 2006118
Lewis H. Mathis                   James Cureton McCaa , lll            Jerry L. McCombs
Little Rock, AR                   Virginia Beach, VA                   ldabel, OK


Bar Number: 86116                 Bar Number: 200E016                  Bar Number: 76179
William Travis Mathis, ll         Elizabeth McCandless                 Daniel F. McConnell
Kansas City, MO                   Little Rock, AR                      Niceville, FL


Bar Number: 73077                 Bar Number: 92252                    Bar Number: 76180
Richard Larry Mattison            Michael Joseph McCarthy, lll         Linda Grim McCormick
Benton, AR                        Dellwood, MO                         Alvin, TX


Bar Number: 99173                 Bar Number: 89227                    Bar Number: 75171
Leslie Correll Maurras            Lagayle Dawn McCarty                 Dale Edward McCoy
FPO, AP                           Bella Vista, AR                      Falls Church, VA


Bar Number: 76177                 Bar Number: 76178                    Bar Number: 991'17
Charles D. Maynard, Jr.           Austin McCaskill , lll               Scott Edward McCrillis
Houston, TX                       Little Rock, AR                      Garland, TX




                                                                                                   21
                                          Category 1

                                  Suspended-license Status
                            Nonpayment of License Fee and Penalties

Bar Number: 79204                Bar Number: 2007301                  Bar Number: 91086
Claude Douglas McDaniel          Cline Wesley McKnight                Alan R. Mcwilliams
Santa Rosa Beach, FL             Fayetteville, AR                     Little Rock, AR


Bar Number: 88134                Bar Number: 84194                    Bar Number: 2001206
Roderick J. McDonald, ll         Susan Ralston McLean                 Mafthew J. McWilliams
Dallas, TX                       Dallas, TX                           Gilbert,   M

Bar Number: 80094                Bar Number: 2006057                  Bar Number: 2002131
Nancy Nixon McDonough            Katalina Rose McMichael              Andrew B. Mead
Little Rock, AR                  Fort Smith, AR                       Springfield, MO


Bar Number: 83120                Bar Number: 85106                    Bar Number: 2010092
James Ferguson McDougal,   lll   Roger E. McMillan                    Wayne Tristan Mehlin
West Memphis, AR                 Fayetteville, AR                     North Little Rock, AR


Bar Number: 97'180               Bar Number: 82204                    Bar Number: 81206
Mary Elizabeth McFadyen          John R. McNair                       Teresa Flynn Melendez
Biloxi, MS                       Dallas, TX                           El Paso, TX


Bar Number: 91139                Bar Number: 2007219                  Bar Number: 73158
Robert Daniel McGill             Brian James McNamara                 Richard Drew Meredith
Augusta, AR                      Lexington, VA                        Council Bluffs, lA


Bar Number: 92235                Bar Number: 92218                    Bar Number: 87118
Colleen M. McGrail               Mona J. McNutt                       Barbara Black Meyer
Little Rock, AR                  Plumerville, AR                      Little Rock, AR


Bar Number: 74104                Bar Number: 95042                    Bar Number: 99122
E. Winton Mclnnis, lll           Brandy Mellissa McShane              Steven Scott Michaels
Little Rock, AR                  Springfield, MO                      Bradenton, FL


Bar Number: 9E235                Bar Number: 2003069                  Bar Number: 98008
Paula Michelle McKissick         Sherri J. McVay                      Anne Douglas Millar
Stafford,M                       Orlando, FL                          Mt. Pleasant, SC




                                                                                              22
                                           Category 1

                                Suspended-license Status
                          Nonpayment of License Fee and Penalties

Bar Number: 97231              Bar Number: 83215                    Bar Number: 2003113
Cylenthia LaToye Miller        Mary Helen Mitchell                  Whitney L. Moore
Dekoit, Ml                     Texarkana, AR                        Little Rock, AR


Bar Number: 73160              Bar Number:  97174                   Bar Number: 70050
Glanetta Miller                DeeNita Dawn Moak                    Robert F. Morehead
Reston, VA                     Alexandria, VA                       Pine Bluff, AR


Bar Number: E9065              Bar Number:     2007031              Bar Number: 2009268
Jennifer Jane Miller           Brendan Tattersall   Monaghan        Sloane E. Morgan
Washington, DC                 Little Rock,  AR                     Nichols Hiils, OK


Bar Number: 87119              Bar Number:   93220                  Bar Number: 95215
Joseph A. Miller               Marcia Montee                        Cynthia Walton Moriconi
Reston, VA                     Little Rock, AR                      Little Rock, AR


Bar Number: 79207              Bar Number:   83130                  Bar Number: 82114
Michael K. Miller              Tony Elliet Montgomery               David Emmett Morris
Albany, OR                     Colorado Springs, CO                 Fayetteville, AR


Bar Number:83128               Bar Number: 2002178                  Bar Number: 2007107
Rodney Reed Miller             Kyle Evan Waters Moody               Melissa Marie Morris
Dallas, TX                     Sallisaw,   OK                       Houston, TX


Bar Number: 94079              Bar Number: 94229                Bar Number: 77094
Theresa Gardiner Miller        D. Mark Moore                    William Thomas Morris
Peoria, lL                     Austin, TX                           Dallas, TX


Bar Number: 73161              Bar Number: 70049                Bar Number: 76181
Ronald C. Mills                Dewey Moore, Jr.                 Joshua Rutland Morriss , lll
San Antonio, TX                Little Rock, AR                  Texarkana, TX


Bar Number: 2005095            Bar Number: 89216                Bar Number: 95281
Brian L. Mincher               Lewis B. Moore, lll              Leann Dean Morrissey
Dallas, TX                     Phoenix, AZ                      Clayton, MO




                                                                                              23
                                             CateSory 1

                                    Suspended-license Status
                              Nonpayment of License Fee and Penalties

Bar Number: 71054                  Bar Number: 90115                    Bar Number: 68080
John Tucker Morse                  Charlotte B. Murphy                  James Frederick Newth
Charleston, SC                     Roland, AR                           Dallas, TX


Bar Number: 97026                  Bar Number: 93205                    Bar Number: 93037
Karen Fisher Moskowitz             Jackie James Murphy                  Anna Marie Newton
Dunwoody, GA                       Little Rock, AR                      Franklin, TN


Bar Number: 2008244.               Bar Number: 88195                    Bar Number: 82066
Neil Carlton Moss                  Shannon Murphy                       Ann Kell Nichols
McKinney, TX                       LosAngeles, CA                       Vashon, WA


Bar Number: 74003                  Bar Number: 86131                    Bar Number: 93071
Franklin Jackson Mott , lll        Dane J. Myers                        Jonnie M. Nix
Little Rock, AR                    Springdale, AR                       St. Paul, MN


Bar Number: 90056                  Bar Number: E9046                    Bar Number: 2006337
Patrick Wyatt Moudy                Ronald Keith Myers                   Scott Nolen
Burkburnett, TX                    Wake Village, TX                     NewYork, NY


Bar Number: 85134                  Bar Number: 81208                    Bar Number: 91094
Karen Queen Mourad                 Dana G. Nahlen                       Barbara Lake Notter
Caretee, M                         Dallas, TX                           Clarksdale, MS


Bar Number: 2000068                Bar Number: 2000018                  Bar Number: 2004157
Michael W. Mullane                 Barbara P. Nathan                    Jessica A. Novak
Hampden, ME                        Mesa, M                              Rogers, AR


Bar Number: 84195                  Bar Number: 98136                    Bar Number: 93064
Patti S. Mullins                   Christy Lee Naylor                   Kim Caroline Novicki
Hanison, AR                        Dallas, TX                           LosAngeles, CA

Bar Number: 64030                  Bar Number: 2008204              Bar Number: 87124
Bart Mullis                        Daniel Shanks Newell             George Edward Nowotny,      il
Pine Bluff, AR                     West Jefferson, NC               Anaheim, CA




                                                                                                24
                                          CateSory 1

                                 Suspended-license Status
                           Nonpayment of License Fee and Penalties

Bar Number: 2004220             Bar Number: 94062                    Bar Number: 83140
DouglasA. Nystrom, Sr.          FrankA. O'Mara                       Lazar M. Palnick
Rogers, AR                      Little Rock,   AR                    Pittsburg, PA


Bar Number: 2000129             Bar Number:  98250                   Bar Number: 77101
Stephanie Marie O'Brien         David Michael Orland                 David E. Parker, Jr.
Galway, lreland                 Arlington, VA                        Pine Bluff, AR


Bar Number: 97076               Bar  Number:74180                    Bar Number:2003179
Lisa Ann Ochs                   Patrick Dale O'Rourke                Miles Montgomery Parks
Brookland, AR                   Joelton, TN                          Little Rock, AR


Bar Number: 82207               Bar Number: 75174                    Bar Number: 2008252
James Patrick O'Connor          Roger Dwayne Osburn                  Matthew Brent Parsons
Vancouver, WA                   Houston, TX                          Little Rock, AR


Bar Number: 83137               Bar Number:   2011092                Bar Number: 96150
Thomas J. O'Hern                Matthew Osman                        William R. Patterson, lll
Orlando, FL                     Fennville, Ml                        Paris, TX


Bar Number: 84206               Bar Number: 77099                    Bar Number: 84120
David Marshall Olive            Warren Laneil Osment, Jr.            David G. Paul
Fort Smith, AR                  North Little Rock,   AR              St. Petersburg, FL


Bar Number: 68081               Bar Number:   86137                  Bar Number: 80,113
Edward Page Oliver              Bobby Dan Owens, Jr.                 BethAngela Peace
Texarkana, TX                   Bentonville, AR                      Harrison, AR


Bar Number: 87127               Bar Number: 2000139                  Bar Number: 91097
David Bradley Olsen             Jennifer K. Owens                    Linda Jo peacock
Minneapolis, MN                 Little Rock,   AR                    Birmingham, AL


Bar Number: 91205               Bar Number: 85124                    Bar Number: 95274
Richard Eugene Olszewski        Steff Padilla                    Nelson Edward Peacock
North Little Rock, AR           Sherman Oaks, CA                 Washington, DC




                                                                                                 25
                                         Category 1

                                Suspended-license Status
                          Nonpayment of License Fee and Penalties

Bar Number: 50037              Bar Number: 90065                    Bar Number: 99057
Hazel Bob Pearson              Kevin Hines Phillips                 Anita Kay Poole
Liftle Rock, AR                Bryan, TX                            Poteau, OK


Bar Number: 83217              Bar Number: 95153                    Bar Number: 84198
Paul W. Pearson                Michael Scott Phillips               Edward Carl Pope
Dallas, TX                     Columbus, GA                         Laguna Beach, CA


Bar Number: 95010              Bar Number: 2007,.8,,l               Bar Number: 2003048
Ann M. Pellegrino              Wrona R. Pierce                      Tracy Lynn Powell
Parker, TX                     Little Rock, AR                      Hope, AR


Bar Number: 87132              Bar Number: 96232                    Bar Number: 81134
David H. Pennington            Raymond Chad Pifer                   Michael G. Pritchard
Little Rock, AR                Atlanta, GA                          Fayetteville, AR


Bar Number: 89144              Bar Number: 73094                    Bar Number: 70099
Denise Perry                   James H. Pilkinton, Jr.              George Proctor
Richmond, VA                   Hope, AR                             San Francisco, CA


Bar Number: 2010117            Bar Number: 9'1220                   Bar Number: 93216
James Thomas Perry, Jr.        Leslie L. Pirtle                     Robin Leigh Proctor
Houston, TX                    Tyler, TX                            Little Rock, AR


Bar Number: 89097              Bar Number: 73'164                   Bar Number: 79184
Rae Rice Perry                 James Thurman Pitls                  Edwin Prud'homme
Pine Bluff, AR                 Rockville, MD                        Las Vegas, NV


Bar Number: 78126              Bar Number: 97178                    Bar Number: 74125
Gary Don Person                William C. Plouffe, Jr.              Allan Franklin Pruitt
Allen, TX                      Kutztown, PA                         Little Rock, AR


Bar Number: 94213              Bar Number: 68050                    Bar Number: 73097
Donna M. Phillips              Joe Alan Polk                        Charles Jesse Pugh
Stillwater, OK                 Little Rock, AR                      Little Rock, AR




                                                                                            zo
                                       Category 1

                              Suspended-license Status
                        Nonpayment of License Fee and Penalties

Bar Number: 89086            Bar Number: 98227                    Bar Number: 79189
Penny Pumphrey               Paul Erwin Reeves                    William Frank Ridlon, ll
Dallas, TX                   Sebastian, FL                        Elizabethtown, KY


Bar Number: 91082            Bar Number: 78205                    Bar Number: 84199
Cynthia J. Purtle            Emil Ernst Reichstadt                David Wylie Riner
Salem, OR                    Dallas, TX                           Portland, TX


Bar Number: 95147            Bar Number: 95195                    Bar Number: 90155
Richard Patrick Quinn        Linda Ann Reid                       William Sayer Roach
Oak Park, lL                 Milwaukee, Wl                        Little Rock, AR


Bar Number: 87203            Bar Number: 82133                    Bar Number: 78131
Mary Pat Rabroker            James Richard Reierson               Beverly Ann Roachell
Dallas, TX                   Walla Walla, WA                      Little Rock, AR


Bar Number: 2003220          Bar Number: 88155                    Bar Number: 85137
Robert Morris Ragland        Kathleen Reynolds                    Cecilia Roberts
Fayetteville, AR             Little Rock, AR                      Boston, MA


Bar Number: 89200            Bar Number: 90114                    Bar Number: 2000060
Sloan R. Raney               Sarah Wilson Rice                    James Garry Roberts, ll
Jonesboro, AR                Richmond, lN                         Springdale, AR


Bar Number: 79236            Bar Number: 76105                    Bar Number: 2006338
Marilyn Frances Rauch        F. Eugene Richardson                 Jason Scott Roberts
Little Rock, AR              Prairieville, LA                     Valparaiso, lN


Bar Number: 87209            Bar Number: 79188                    Bar Number: 75106
James Douglas Redpath        James Wayne Richardson               Raymond Randolph Roberts
Phoenix, AZ                  Tucson, AZ                           Wilmington, NC

Bar Number: 2005103          Bar Number: 82134                    Bar Number: 87006
Kevin E. Reed                Walter Garrett Riddick , lll         Richard Robinson
Memphis, TN                  Little Rock, AR                      New Orleans, LA




                                                                                             27
                                         Category 1

                                 Suspended-license Status
                           Nonpayment of License Fee and Penalties

Bar Number: 96011               Bar Number: 85139                    Bar Number: 2OO3O22
Spencer Raymond Robinson        Susan M. Rogers                      Brenna J. Ryan
Shelbyville, KY                 Denver, CO                           Phoenix, NY


Bar Number: 94041               Bar Number: 90140                    Bar Number: 94051
Patrick William Rodery          James H. Rollins, ll                 Dawn Michele Rystrom
Mountain Grove, MO              St. Louis, MO                        Bentonville, AR


Bar Number: 91025               Bar Number: 81138                    Bar Number: 85207
Rick M. Rodery                  Jerry E. Rose                        Steven R. Saindon
Piggott, AR                     Springdale, AR                       San Antonio, TX


Bar Number: 2002056             Bar Number: 96207                    Bar Number: 85174
Barclay Rogers                  Kathryn Massey Roset                 Nora H. Sams
Auckland, New Zeland            Little Rock, AR                      Edmond, OK


Bar Number:91137                Bar Number: 2014250                  Bar Number: 67070
Gill A. Rogers                  Nicholas J. Ross                     Robert Marshall Sanderford
Little Rock, AR                 Atlanta, TX                          Williamsburg, VA


Bar Number: 86151               Bar Number: 2010185                  Bar Number: 89011
Karen T. Rogers                 Jennifer Danielle Rossmeier          Sandra L. Sanders
Little Rock, AR                 San Antonio, TX                      Liftle Rock, AR


Bar Number: 2007201             Bar Number: 69069                    Bar Number: 86153
Nicholas Lincoln Rogers         Michael G. Rothman                   Laquita Saunders
Little Rock, AR                 Van Buren, AR                        Jonesboro, AR


Bar Number: 73166               Bar Number: 87150                    Bar Number: 89160
Richard O. Rogers               Jeffery S. Rubel                     Charles Robert Scanlon
Texarkana, TX                   Milford, OH                          Chesterfield, MO


Bar Number: 2011290             Bar Number: 2005289                  Bar Number: 99169
Robert Brian Rogers             Justin Rucker                        Paul Dedman Scarborough
State University, AR            Fayetteville, AR                     Pembroke Pines, FL




                                                                                              28
                                             Category 1

                                    Suspended-license Status
                              Nonpayment of License Fee and Penalties

Bar Number: 80128                  Bar Number: 87155                    Bar Number: 82146
Daniel Kent Schieffler             Robert L. Scull, lll                 Elisabeth Hulen Shipley
West Helena, AR                    Liftle Rock,   AR                    Midlothian, VA


Bar Number: 2006261                Bar Number:  83157                   Bar Number: 66076
Lauren Michelle Schlesinger        Michael Gordon Scussel               John P. Shockey
Tempe, AZ                          Pine Bluff, AR                       Normangee, TX


Bar Number: 91185                  Bar Number:      2012040             Bar Number: 2006312
Joanne S. Schlueter                Timothy Erik    Semelka              Adam B. Short
Cleburne, TX                       Little Rock,   AR                    Jacksonville, AR


Bar Number: 87210                  Bar Number: 87158                    Bar Number: 8221l
Richard Fredric Schmidt            Andy O'Neal Shaw , lll               Rickey C. Shumaker
Mount Pleasant, SC                 Little Rock,   AR                    Texarkana, TX


Bar Number: 83225                  Bar Number:  53023                   Bar Number: 94214
Walter G. Schmidt                  Frank R. Shaw                        Katherine Shurlds
Centennial, CO                     Fort Smith, AR                       Fayetteville, AR


Bar Number: 95088                  Bar Number:  2010005                 Bar Number:   91,109
William Dean Schubert              Bradley S. Shelts                    Janne Giroir Siegel
                                                                                        -
Glenwood Springs, CO               Scottsdale, AZ                       Little Rock, AR


Bar Number: 97059                  Bar Number:    2002156               Bar Number: 90207
Robert Lloyd Schultz               Bradley D. Shepherd                  Sharon Russell Sigmon
Houston, TX                        Fayetteville, AR                     Bethal, AK


Bar Number: 91045                  Bar Number: 81143                    Bar Number: 200720G
Stephen Michael Schwartz           Anthony Jay Sherman                  Brian P. Simpson
Crosslanes, WV                     Fayetteville, AR                     Greensboro, NC

Bar Number: 94074                  Bar Number: 73108                    Bar Number: 2006105
Keith Alan Scott                   Jonathan P. Shermer, Jr.             Larry D. Sims, ll
Dallas, TX                         Clarksville, AR                  Memphis, TN




                                                                                                  29
                                           Category 1

                                   Suspended-license Status
                             Nonpayment of License Fee and Penalties

Bar Number: 2010264               Bar Number: 77127                    Bar Number: 79261
Michael Andrew Singleton          Julia L. Smith                       George B. Spencer, lll
Little Rock, AR                   Florissant, MO                       Fayetteville, AR


Bar Number: 87038                 Bar Number: 63042                    Bar Number: 82149
Stacey Slaughter                  Kenneth R. Smith                     Gary Stephen Spicer
Muldrow, OK                       Yellville, AR                        New York, NY


Bar Number: 64062                 Bar Number: 63056                    Bar Number: 2000095
Barbara Noble Smith               Richard Muldrow Smith                Larry Leister Spradlin
Raleigh, NC                       Washington, DC                       Greenbrier, AR


Bar Number: 94037                 Bar Number: 88050                    Bar Number: 98081
Bernadette Smith                  Robert Ray Smith                     Bartley Stiers Spung
Kingston, AR                      Austin, TX                           Montgomery, AL


Bar Number: 2006199               Bar Number: 81222                    Bar Number: 89047
Candice Shavawn Smith             Scott Floyd Smith                    John Paul Stanford
Bell Vista, AR                    New York, NY                         Dallas, TX


Bar Number: 74184                 Bar Number: 83167                    Bar Number: 92090
Charles Edwin Smith, ll           Lillian Chere' Sneed                 Patrick Dewayne Stauber
Arlington, TX                     North Little Rock, AR                Prosper, TX


Bar Number: 66077                 Bar Number: 89079                    Bar Number: 83171
Chester L. Smith, Jr.             Victor Frederick Snyder              Darrell Lynn Stayton
Mountain Home, AR                 Little Rock, AR                      Stuttgart, AR


Bar Number: 2003061               Bar Number: 98092                    Bar Number: 95133
Donna Eugenia "Gina" Smith        Evan Reno Sotiriou                   Jennifer Robin Steel
Fort Smith, AR                    St. Louis, MO                        Little Rock, AR


Bar Number: 86199                 Bar Number: 91084                    Bar Number: 94031
Jeffrey Douglas Smith             Rodney Bryan Sparkman                Ramona G. Stein
Livermore, CA                     Tulsa, OK                            Springdale, AR




                                                                                                 30
                                          Category 1

                                 Suspended-license Status
                           Nonpayment of License Fee and Penalties

Bar Number: 79262               Bar Number: 75179                    Bar Number: 2009133
Richard B. Steinkamp            David C. W. Stuart                   Priscilla Sierra Summers
Washington, DC                  Georgetown, KY                       Springdale, AR


Bar Number: 94178               Bar Number: 87167                    Bar Number: 70069
Karlene Selethea Stevens        Michael Edward Stubblefield          Hugo Swan, Jr.
West Palm Beach, FL             Visalia, CA                          Victoria, TX


Bar Number: 96220               Bar Number: 84140                    Bar Number: 84141
Kelly Sanders Stevenson         James Gilmore Stuckey, lll           Debra K. Sweetser
Olive Branch, MS                Marietta, GA                         Fayefteville, AR


Bar Number: 84097               Bar Number: 51046                    Bar Number: 94085
Nancy Marinko Stewart           Wayne E. Stuckey                     Sarah Alston Sweetser
Benton, AR                      North Little Rock, AR                Tarboro, NC


Bar Number: 2004146             Bar Number: 94083                    Bar Number: 87169
Dawn Marie Stidd                Lester Carl Stuckmeyer, Jr.          Linda Synnott
El Dorado, AR                   St. Louis, MO                        Athens, TN


Bar Number: 85156               Bar Number: 79122                    Bar Number: 98056
Wallace M. Story, Jr.           Arthur H. Stuenkel                   Joseph D. Talley
Liftle Rock, AR                 Little Rock, AR                      Roswell, NM


Bar Number: 2003190             Bar Number: 66079                    Bar Number: 2011084
Grace A. Stramiello             James J. Stumpf                      Stephen M. Talley
Little Rock, AR                 Omaha, NE                            Batesville, AR


Bar Number: 80140               Bar Number: 98215                Bar Number: 2004059
James Orville Strother          Heather Holt Sudbury             Anna Elizabeth Taylor
Wichita, KS                     Nashville, TN                    Washington, DC

Bar Number: 75178               Bar Number: 88170                Bar Number: 69093
Martha Lou Strother             Russell Whitfield Sullivan       Robert G. Taylor, ll
Little Rock, AR                 Arlington, VA                    Houston, TX




                                                                                                31
                                       Category 1

                              Suspended-license Status
                        Nonpayment of License Fee and Penalties

Bar Number: 87171            Bar Number: 73171                    Bar Number: 74190
Douglas Neil Teaster         Allen Wayne Timmons                  Charles Frank Vandegrift
Springdale, AR               Springhill, LA                       Scottsdale, AZ


Bar Number: 86163            Bar Number: 93182                    Bar Number: 2006280
Bruce Eric Tennant           Marti S. Toennies                    Sarah K. Vanderbush
Sherwood, AR                 Little Rock, AR                      Fayetteville, AR


Bar Number: 77185            Bar Number: 86167                    Bar Number: 79128
John Lawrence Tennant        C. F. Tompkins , lll                 Linda Kay Vandever
Dallas, TX                   Pismo Beach, CA                      Bella Vista, AR


Bar Number: 96249            Bar Number: 2008097                  Bar Number: 2006247
Cheryl Minnix Thigpen        Angela S. Torn                       Lynda Darlene Vaughn
Tulsa, OK                    Houston, TX                          Nome, AK


Bar Number: 2013101          Bar Number: 2000179                  Bar Number: 79265
Madelynn Ann Thomas          E. Nicole Trail                      Bette R. Knapp Velarde
Columbia, MO                 Memphis, TN                          Valley Center, CA


Bar Number: 84201            Bar Number: 92196                    Bar Number: 81159
Martin K. Thomas             Wayne Traywick                       William John Velek
Dallas, TX                   Seaftle, WA                          Greenbrier, AR


Bar Number: 2005283          Bar Number: 95270                    Bar Number: 79274
Joshua James Thompson        Rebecca Bost Tucker                  Christopher William Venters
North Little Rock, AR        Little Rock, AR                      Luther, OK


Bar Number: 91153            Bar Number: 73172                    Bar Number: 85161
Alisa J. Thorne-Corke        John T. Tuohey                       Robert J. Viguet, Jr.
Fayetteville, AR             New Orleans, LA                      Houston, TX


Bar Number: 2000033          Bar Number: 86169                    Bar Number: 76190
Ashley Myers Thurman         Mary Kim Vance                       Joe Darrell Villines, Jr.
Fayetteville, AR             Nashville, TN                        Marsfield, MO




                                                                                              32
                                       Category 1

                              Suspended-license Status
                        Nonpayment of License Fee and Penalties

Bar Number: 88177            Bar Number:   87181                  Bar Number: 97226
Richard Clark Vint           Marty Pruett Ward                    Timon Jeremy Watson
Dubai, UAE                   Little Rock, AR                      Dallas, TX


Bar Number: 2007179          Bar Number: 89219                    Bar Number: 94237
Shay Suzanne Virtue          Michael Alan Ward                    Cari Leigh Weaver
Duluth, GA                   Charlottesville,   VA                Tahlequah, OK


Bar Number: 91239            Bar Number:   84158                  Bar Number: 85167
Ronald Scott Waddell         Paul Joseph Ward                     Steve Allan Weaver
Jonesboro, AR                Little Rock, AR                      Little Rock, AR


Bar Number: 2001.226         Bar Number:    88180                 Bar Number: 92195
Kacey Lynn Wall              Jeffrey G. Ware                      Ed Webb
Cour dAlane, lD              Fayetteville, AR                     Conway, AR


Bar Number: 89081            Bar Number: 2007155                  Bar Number: 98214
L. Ed Wallen                            Warren
                             Blake William                        Kimberly D. Webb
Perryville, AR               Houston, TX                          Orlando, FL


Bar Number: 93153            Bar Number:  2005113                 Bar Number: 94143
Mark Nathaniel Waller        Michael Edward Warrick               Grace Ann Weber
Fayetteville, AR             Columbia, MO                         Little Rock, AR


Bar Number: 76191            Bar Number: 97034                Bar Number: 74193
Richard L. Walloch           Christopher Lieuwes Wassenaar    Thomas Winston Weeks
Broomfield, CO               Atlanta, GA                      Wichita, KS

Bar Number: 63057            Bar Number: 85165                Bar Number: 2008011
James Macon Walton           Field Kindley Wasson, Jr.        Terry Paul Weill
Danville, lL                 Little Rock, AR                  Madison, MS


Bar Number: 73169            Bar Number: 90213                Bar Number: 79135
John R. Ward                 Teena Knepper Watkins            Robert Travis Wells
Virginia Beach, VA           Vilonia, AR                      Raleigh, NC




                                                                                        33
                                       Category 1

                               Suspended-license Status
                         Nonpayment of License Fee and Penalties

Bar Number:    2003168        Bar Number: 79267                    Bar Number: 77143
Kami Shawn Wentz              Ann Emile Williams                   J. Gregory Wilson
North Little Rock, AR         Jonesboro,   AR                      Little Rock, AR


Bar Number: 71077             Bar Number:   92204                  Bar Number: 2010115
Donald James West             Benton Darrell Williams              Justin C. Wilson
Harrison, AR                  Chicago, lL                          Saint Louis, MO


Bar Number:   85210           Bar Number:  2009256                 Bar Number: 200S02S
Lisa Evelyn West              Derrick L. Williams                  Niki Taneeka N. Wilson
Greenville, lN                Washington, DC                       Little Rock, AR


Bar Number: 59026             Bar Number: 1019                     Bar Number: 98064
James E. Westbrook            Lillian W. Williams                  Shannon Antoinette Wilson
Columbia, MO                  Clarksville, AR                      Columbia, MO


Bar Number:   80191           Bar Number: 76192                    Bar Number: 72134
Kau_ve Solange weltbrook      James Thomas williamson              Lanny Thalbert winberry
St. Simons lsland, GA         Hockessin,   DE                      Sacrimento, CA

Bar Number: 84041             Bar Number: 81238                    Bar Number: 91262
Sharon Westhoff               Henry M Willis                       Dennis E. Winesett
Raymore, MO                   Los Angeles, CA                      Orlando, FL


Bar Number: 89092             Bar Number: 76193                    Bar Number: 79140
John Charles White            Clyde E. Wilson                      Albert M. Witte
Fayetteville, AR              Clinton, TN                          Fayetteville, AR


Bar Number: 82178             Bar Number: 70097                Bar Number: 82220
James H. Wilkins, Jr.         Douglas Linn Wilson              Samuel Wolff
Little Rock, AR               Naples, FL                       Washington, DC

Bar Number:    96142          Bar Number:   2oologg            Bar Number: g5176
Christopher J. Will           Elizabeth A. Wilson              Brian Wolfman
Valdosta, GA                  Washington, DC                   Washington, DC




                                                                                             34
                                         Category 1

                                 Suspended-license Status
                           Nonpayment of License Fee and Penalties

Bar Number: 2007317             Bar Number: 70098
Douglas Robert Wood, Jr.        Larry R. Wright
Canton, Ml                      Plano, TX


Bar Number: 58024               Bar Number: 94185
James Scott Wood                Robin Wade Wright
Manchester, MO                  Highland Village, TX


Bar Number: 92222               Bar Number: 2007020
Jonathan David Wood             Joe Lee Wyatt
Akron, OH                       Memphis, TN


Bar Number: 75143               Bar Number: 75183
Robert Harlin Wood, Jr.         James Joseph Wyllie, Jr.
Little Rock, AR                 New Orleans, LA


Bar Number: 91215               Bar Number: 76147
Anthony Joe Woods               Genevieve F. Yoes
Maumelle, AR                    Fort Smith, AR


Bar Number: 77146               Bar Number: 90187
Mark Woodville                  Amy Oakes Young
Hot Springs, AR                 Shreveport, LA


Bar Number: 2006301             Bar Number: 57025
Eric P. Woodward                Jack Young
Fayetteville, AR                Fairfax Station, VA


Bar Number: 85177
James Wray, lll
Lincoln, AR                     Total Count: 934


Bar Number: 97241
Julie Purifoy Wright
Tyler, TX




                                                                     35